               Case 4:21-cv-00195-DCB-PSOT Document 5 Filed 05/07/21 Page 1 of 2

                                      UNITED STATES DISTRICT COURT
                                          DISTRICT OF ARIZONA


                                            Civil Cover Sheet
This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September
1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information
contained herein neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is
authorized for use only in the District of Arizona.

  The completed cover sheet must be printed directly to PDF and filed as an attachment to
                          the Complaint or Notice of Removal.

 Plaintiff(s): Ross Ulbricht                                        Defendant(s): Federal Bureau of Prisons
County of Residence: Outside the State of Arizona                   County of Residence: Outside the State of Arizona
County Where Claim For Relief Arose: Pima


Plaintiff's Atty(s):                                                Defendant's Atty(s):
Brandon Sample (Ross Ulbricht )
Brandon Sample PLC
PO BOX 250
Rutland, Vermont 05702
802-444-4357



II. Basis of Jurisdiction:              3. Federal Question (U.S. not a party)

III. Citizenship of Principal
Parties (Diversity Cases Only)
                         Plaintiff:- N/A
                       Defendant:- N/A

IV. Origin :                            1. Original Proceeding

V. Nature of Suit:                      555 Prison Condition

VI.Cause of Action:                     42 USC 2000-bb,, et seq., Claim under the Religious Freedom
                                        Restoration Act
VII. Requested in Complaint
                   Class Action: No
                Dollar Demand:
                  Jury Demand: No

VIII. This case is not related to another case.
                   Case 4:21-cv-00195-DCB-PSOT Document 5 Filed 05/07/21 Page 2 of 2

Signature: /s/Brandon Sample

       Date: 5-7-21
If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in your
browser and change it. Once correct, save this form as a PDF and include it as an attachment to your case opening documents.

Revised: 01/2014
